Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 10, 11, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhayani (FR 2825594A1) in view of Eun (WO 2018083374).
Regarding claim 1, Elhayani teaches an eraser assembly, comprising: 
a housing (2) comprising an interior portion (25);
a tray (1) coupled to the housing such that the tray can be received in the interior portion of the housing (wherein ridges 26 and 27 surround and sit on the ridges of sidewalls 11 and 12 of second part 2, such that the ribs 16-18 snap into the second part 2, i.e. the second part 1 is snapped into the second part 2; see EspaceNet translation page 3, line 117 – page 4, line 126), 
the tray comprising a pivot location (hinge 19) disposed at one end thereof and a retaining portion disposed at another end of the tray (please refer to Figure 2, wherein the replacement inserts are retained by and held within the brush body, see page 2 lines 48-48) , 
the pivot location being disposed in the interior portion (Please refer to the location of hinge 19 being interior) and allowing pivoting from a first position in which the tray is held in the interior portion of the housing in a fixed position relative to the housing (wherein first part comprises the flap 15, wherein the flap 15 is pivotally connected at hinge 19; wherein one position, the flap 15 is vertically folded upwards in a locking manner such that the tray is held into place; wherein when the flap is unfolded, i.e. horizontal, the interior portion 25 may be exposed outwardly, see page 4, lines 122-126), 
the tray further comprising a recess disposed opposite of the retaining portion (wherein the eraser inserts 8 are received within lower face 10); 
a first eraser insert configured to be disposed in the recess (see page 4, lines 144-155); and 
a second eraser insert configured to be held by the retaining portion of the tray within the interior portion of the housing (page 2, lines 53-57).
Although Elhayani discloses that the pivoting of flap portion (15) allows for the apparatus to close the opening (24), as well as snap connectors (16-18) mating with the second part’s grooves (29, 30), i.e. a non-permanent connection, Elhayani does not explicitly teach that the second position allows the first portion (1) to be disposed outside the interior portion due to the pivotal nature at hinge 19. 
However, from the same or similar field of endeavor, Eun (WO2017083374A1) teaches a second position in which the retaining portion is disposed outside of the interior (cleaning tool has a fixing protrusion (240), first hinge (312), second hinge 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Eun into the invention of Elhayani to have the first portion (1) be readily accessible and hinged in the same manner as Eun. One would be motivated to do so because both Eun and Elhayani have the commonly shared goal of separating used cleaning material in an easy manner with one hand (Eun: page 10, lines 21-24; Elhayani: page 1, lines 31-36). By integrating the button feature to open the first portion (1) of Elhayani, a user may easily separate and replace an eraser insert in a similar manner. Furthermore, Elhayani discloses another commonly shared goal of simple manufacturing and integral parts (page 2, lines 38-40), wherein Eun also discloses that this is accomplished in similar manner (page 10, lines 21-24). This modification would be recognized as applying a known technique and simple substitution to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the retaining portion of the tray comprises a holder configured to receive and at least partially retain one or more of the first and second eraser inserts (see page 2, lines 48-58 .
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the tray comprises at least one magnet disposed in the recess, the magnet configured to support the eraser assembly on a marking board (see magnets 3, 4; see also Page 1, lines 28-30).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the tray is pivotably coupled with the housing to provide access to the second eraser insert in the second position and to enclose the second eraser insert in the first position (wherein the combination statement of claim 1 discloses this; please refer to Figure 7 of Eun).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein a pivot is provided at one end of the tray and an access aperture disposed at a second end opposite the first end (wherein the combination statement of claim 1 discloses this; please refer to opening 24 as well as Figure 7 of Eun; see also hinges 312, 314 of Eun).
Regarding claim 11, Elhayani teaches an eraser assembly, comprising: 
a housing (2) comprising an interior portion (25);
a tray (1) pivotably coupled to the interior portion of the housing such that the tray can be received in and extended out of the interior portion of the housing (wherein hinge 19 assists in pivotally coupling elements 1 and 2 together, i.e. therein lies a pivotal coupling structure; wherein ridges 26 and 27 surround and sit on the ridges of sidewalls 11 and 12 of second part 2, such that the ribs 16-18 snap into the second part 2, i.e. the second part 1 is snapped into the second part 2; see EspaceNet translation page 3, line 117 – page 4, line 126; wherein in a disassembled fashion, the first part is released from the second part 2), 
the tray comprising a retaining portion disposed in the interior portion and a mounting portion disposed opposite of the retaining portion (wherein the eraser inserts 8 are received within lower face 10 and space 25; see page 4, lines 144-155 and page 2, lines 53-57);
a coupler disposed between a surface of the tray and a surface of the housing, the coupler configured to releasably hold the tray to the housing (wherein the top portion of the flap element 15 has a clasp which mates with the lip of second part 2 in order to close off 25 and assemble the elements; see also elements 16-18 corresponding to interior grooves 28, 29; see also page 4, lines 122-126); and
an eraser insert held by and at least partially surrounded by the retaining portion of the tray within the interior portion of the housing (page 2, lines 53-57);
wherein the eraser assembly includes a first configuration in which the coupler holds the tray in the interior portion of the housing in a fixed position relative to the housing and a second configuration in which the tray is released from the coupler (wherein first part comprises the flap 15, wherein the flap 15 is 
Although Elhayani discloses that the pivoting of flap portion (15) allows for the apparatus to close the opening (24), as well as snap connectors (16-18) mating with the second part’s grooves (29, 30), i.e. a non-permanent connection, Elhayani does not explicitly teach that the retaining portion of the tray is pivotable away from the interior portion of the housing. 
However, from the same or similar field of endeavor, Eun (WO2017083374A1) teaches permitting the retaining portion of the tray to pivot away from the interior portion of the housing (cleaning tool has a fixing protrusion (240), first hinge (312), second hinge (314), and push bar (310) for removing a used cleaning material from the tool; wherein the push bar 310 is analogous to the first portion 1 of Elhayani, wherein the locking protrusion 240 and button feature 330 allow for a user to easily separate the material; wherein page 10, lines 17-20 of Eun disclose that the push bar is accommodated in a slot 202, see Figures 2, 4, and 7; wherein the slot 202 is analogous to the open interior area 25 of Elhayani; see also page 7, lines 3-5). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Eun into the invention of Elhayani to have the first portion (1) be readily accessible and hinged in the 
Regarding claim 20, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the tray is movably coupled to the housing and configured to provide access to the second eraser insert in the second position and to enclose the second eraser insert in the first position (please refer to the combination statement of claim 1; please also see Figure 7 of Eun regarding push bar 310 moving, wherein slot 202 is accessible in the manner that space 25 of Elhayani would be).
Regarding claim 21, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the tray comprises a magnet configured to at least partially support the eraser assembly on a marking board and a projection opposite the magnet, the projection housing a member configured to magnetically attract the magnet to retain the magnet on the tray (see magnets 3, 4; see also Page 1, lines 28-30; please .

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhayani (FR 2825594A1) in view of Eun (WO 2018083374), and in further view of Gunnarson (US 20050251942).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. However, modified Elhayani does not explicitly teach wherein the holder comprises a plurality of lateral clips extending away from the recess the lateral clips configured to receive and retain the second eraser insert.
However, from the same or similar field of endeavor, Gunnarson teaches wherein the holder comprises a plurality of lateral clips (section 20 and extra holders 52, 54) extending away from the recess the lateral clips configured to receive and retain the second eraser insert (A member is inserted within the device and held by the device, Paragraph [0016], lines 1-4).
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the extra holders and upper section (20) of Gunnarson into the invention of modified Elhayani. 
One would be motivated to do so because the holders of Gunnarson provide additional structure to firmly grip an inserted member (Paragraph [0016], lines 1-4). One having ordinary skill in the art before the effective filing date of the claimed invention would also recognize this as a simple substitution of one known element for another in order to provide a structure of retainment.
Regarding claim 12, all of the limitations recited in claim 11 are rejected by Elhayani and modified by Eun. However, modified Elhayani does not explicitly teach wherein the retaining portion of the tray comprises a plurality of lateral clips extending away from the mounting portion.
However, from the same or similar field of endeavor, Gunnarson teaches wherein the retaining portion of the tray comprises a plurality of lateral clips extending away from the mounting portion (see section 20 and extra holders 52, 54; a member is inserted within the device and held by the device, Paragraph [0016], lines 1-4).
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the extra holders and upper section (20) of Gunnarson into the invention of modified Elhayani. 
One would be motivated to do so because the holders of Gunnarson provide additional structure to firmly grip an inserted member (Paragraph [0016], lines 1-4). One having ordinary skill in the art before the effective filing date of the claimed invention would also recognize this as a simple substitution of one known element for another in order to provide a structure of retainment.

Claims 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhayani (FR 2825594A1) in view of Eun (WO 2018083374), and in further view of Pemberton (US 8464447).
Regarding claim 5, all of the limitations recited in claim 4 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the first eraser insert comprises a first side facing the recess and a second side opposite the first side, the second side comprising a felt pad, the first side configured to receive a portion of the magnet (wherein page 3, lines 85-90 disclose that the erasing pad has a lower layer of felt to form an erasing surface and the opposite face which is covered in flexible foam carrying respositionable adhesive; wherein the pad is pressed under the side 10 of the body, sticking under the undersides of magnets 3/4  and the solid parts of the underside 10; see page 4, lines 144-156).
However, modified Elhayani does not explicitly teach that the first side has apertures to receive a portion of the magnet. However, from the same or similar field of endeavor, Pemberton discloses apertures for receiving magnets (Col. 4, lines 45-64).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the apertures of Pemberton into the invention of Elhayani. One would be motivated to do so in in order to in order to better retain the eraser insert of Elhayani. The magnetic attraction would be nearer to the board which would propagate a stronger hold, while also continuing to allow the eraser insert to be mounted to the first portion. This modification would be recognized as applying a known technique to improve a similar magnetic device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 6, all of the limitations recited in claim 4 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein a member is secured to the tray adjacent to the recess, the member configured to secure the magnet to the tray (please see metal plate 7; see also page 3, lines 100-105; page 4, lines 131-134).
	However, modified Elhayani does not explicitly teach that the metal plate (7) is made of steel. However, from the same or similar field of endeavor, Pemberton discloses a steel member (see Figures 13, 18; Col. 2, lines 47-49 and 57-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the steel material as disclosed by Pemberton into the metal plate of modified Elhayani. This modification would be recognized as applying a known material and simple substitution to improve a similar magnetic device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Modified Elhayani further teaches wherein the tray comprises a magnet (3, 4) disposed on a side thereof facing the interior portion (25) of the housing (see Figures 1 and 2), the first eraser insert comprising a member (please refer to metal plate 7) configured to magnetically couple with the magnet disposed on the side facing the interior portion.
However, modified Elhayani does not explicitly teach that the metal plate (7) is made of steel. However, from the same or similar field of endeavor, Pemberton discloses a steel member (see Figures 13, 18; Col. 2, lines 47-49 and 57-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the steel material as disclosed by Pemberton into the metal plate of modified Elhayani. This modification would be recognized as applying a known material and simple substitution to improve a similar .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhayani (FR 2825594A1) in view of Eun (WO 2018083374), and in further view of Lu (US 9320409).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Elhayani and modified by Eun. Although modified Elhayani discloses that the eraser insert (8) comprises a plurality of layers including adhesive and a soft foam for attaching to the undersurface (10), modified Elhayani does not explicitly teach wherein the tray comprises a well disposed about the recess, the first eraser insert comprising a peripheral rim configured to be received in the well to retain the first eraser insert against being dislodged by scrubbing motion of the eraser assembly on a marker board.
However, from the same or similar field of endeavor, Lu teaches wherein the tray comprises a well disposed about the recess, the first eraser insert comprising a peripheral rim configured to be received in the well to retain the first eraser insert against being dislodged by scrubbing motion of the eraser assembly on a marker board (Figure 3B illustrates cleaning pad 120 contained within an indented portion on the pad holder 300; the peripheral edges of the insert 8 of Elhayani will be within the indented portion on the pad holder 300, see Figure 3B of Lu et al.; Lu et al permits a holding of a structure securely in place by having the ability to grasp edges, Column 12, lines 35-39).

One would be motivated to do so because having a structure surrounding the eraser insert, such as the retaining clips or lip (324a and 324b) of Lu et al, permits a holding of a structure securely in place by having the ability to grasp edges (Column 12, lines 35-39). Elhayani discloses that the adhesive of the erasing pad has a repositionable adhesive and is economically advantageous for this purpose (page 4, lines 144-158), wherein a simple retaining lip as disclosed by Lu would additionally achieve the same goal. This modification would be recognized as applying a known technique to improve a similar cleaning device in the same way and would yield predictable results with a reasonable expectation of success.
Allowable Subject Matter
Claims 13 and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of amended independent claim 13 which was found to be allowable was the combination of elements limiting the structure of the eraser insert. The prior art of the record neither anticipates nor renders obvious an eraser insert comprising an eraser pad attached to a plate body, a plurality of apertures extending from an outside surface of the plate body completely through the plate body, wherein the eraser insert comprises a first side and a second side opposite the first side, the first side comprising a first insert surface configured to face the recess of the mounting portion and a raised peripheral rim extending away from the first insert surface and away from the second side of the eraser insert; wherein the recess of the mounting portion comprises a first surface and a second surface disposed lower than the first surface, the second surface comprising a well that is configured to receive the raised peripheral rim of the eraser insert such that the raised peripheral rim extends lower than the first surface of the recess when the first insert surface is placed against the first surface of the recess of the mounting portion. The modifications of Elhayani required to teach the claimed invention would render a complete reconstruction of the eraser pad inserts (8) to comprise multiple layers, structures for attachments, and further modifying the surface (10) to mate with the modified structure of the inserts. These modifications would be considered hindsight to reconstruct the claimed invention. For the aforementioned reasons, claims 13 and 14-19 have been found to contain allowable subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quinnan (US 20130306206), Figure 2
Suenaga (US 20090193629), Figure 4
Amron (US 20070194187), Figure 3
Keyes (US 20100068422), Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723